Name: Regulation (EEC) No 2863/75 of the Commission of 3 November 1975 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce;  consumption
 Date Published: nan

 4. 11 . 75 Official Journal of the European Communities No L 285/5 REGULATION (EEC) No 2863/75 OF THE COMMISSION of 3 November 1975 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed 'Article 5a 1 . Where a dairy uses solely for feeding its own animals the skimmed milk which it produces, this shall be regarded as a case coming within Article 2(l)(b) of Regulation (EEC) No 986/68 . 2 . Such a dairy may receive aid : (a) only for those quantities of skimmed milk which the dairy has declared in writing to the competent agency as being used for feeding its own animals, and (b) only if it keeps the monthly record referred to in Article 5. 3 . However, if, in the case described in para ­ graph 1 , only buttermilk is used, the dairy shall receive, for each kilogramme of butter produced and sold, the aid payable for 2-2 kilogrammes of skimmed milk. The monthly record referred to in Article 5 ( 1 ) shall also contain details of the quanti ­ ties of butter produced and sold, supported in parti ­ cular by delivery vouchers and invoices.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (!) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2), and in particular Article 1 0 (3) thereof ; Whereas the second subparagraph of Article 10(1 ) of Regulation (EEC) No 804/68 , in the version at present in force, provides that buttermilk for use as feed shall be regarded as skimmed milk for the purposes of granting aid ; Whereas, since that provision came into force, it has become apparent that the present provisions of Commission Regulation (EEC) No 1105/68 (3) of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed, as last amended by Regulation (EEC) No 21 14/75 (4), do not take into account the case of dairies which use the skimmed milk and/or buttermilk which they produce for feeding their own animals ; whereas those provisions should therefore be supplemented by certain special rules ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for' Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following Article 5a shall be inserted in Regula ­ tion (EEC) No 1105/68 : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Where a dairy concerned so requests, it shall apply with effect from 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 74, 22. 3 . 1975, p. 1 . (3 ) OJ No L 184, 29 . 7 . 1968 , p. 24 . (4 OJ No L 215, 13 . 8 . 1975, p. 12 .